Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13-15 , and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiswesser, US6716085 in view of Yang, US2003143925.
Regarding claim 1, Wiswesser discloses an upper surface and a lower surface opposite the upper surface (Element 36 having upper and lower surfaces, Fig 5); a side surface extending from the upper surface to the lower surface (element 36 having side surface extending between the upper and lower surface, Fig 5); and attachment means formed on the side surface thereof extending from the lower surface to the upper surface of the light transmitting member (adhesive on the outer surface of element 36, Fig 5), the polishing apparatus being capable of measuring a progress of polishing of the substrate while polishing the substrate; the light transmitting member is configured to transmit incident light for measuring the progress of the polishing of the substrate and reflected light generated by reflection of the incident light on a polished surface of the surface (by means of elements 34 and 32 and respective control system, Fig 1), and the lower surface of the light transmitting member is flush with a bottom surface of the polishing pad. (Fig 5)
However, Wiswesser fails to disclose a screw thread formed on the side surface thereof, wherein the light transmitting member is detachably attached to a polishing pad of a polishing apparatus through an opening in a polishing surface of the polishing pad facing a substrate, the screw thread is configured to engage with the polishing pad.
Yang teaches a window incorporated in an opening of a polishing surface having threaded outer portion. (portion 192 , Figs 6-7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated a screw thread formed on the side surface of the light transmitting member as taught by Yang in order to provide an easy to deploy and easy to remove and replace window in the polishing pad/platen. (Paragraph 0007)
Regarding claim 2, Wiswesser in view of Yang discloses each and every limitation set forth in claim 1. Furthermore, Wiswesser discloses the light transmitting member has a cylindrical or truncated conical shape. (6:25-30 )
Regarding claim 3, Wiswesser in view of Yang discloses each and every limitation set forth in claim 1.  Furthermore, Yang teaches at least one of the upper surface or lower surface of the light transmitting member is formed with a recess to insert a tip end of a tool for attaching the light transmitting member.(slot 194, Fig 6)
Regarding claim 4,  Wiswesser  in view of Yang  discloses each and every limitation set forth in claim 3. Furthermore, Wiswesser teaches the light transmitting member has a cylindrical or truncated conical shape (Figs 5-6 and 6:25-30).
However, Wiswesser  in view of Yang does not explicitly discloses a distance between the recess and a center axis of the light transmitting member is longer than a half of a radius of the light transmitting member.
It would have been an obvious matter of design choice to have incorporated a distance between the recess and a center axis of the light transmitting member is longer than a half of a radius of the light transmitting member, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, Wiswesser in view of Yang discloses each and every limitation set forth in claim 1. However, Wiswesser in view of Yang does not disclose the screw thread is configured to engage 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the screw thread portion to be located such that it engages the polishing pad , since it has been held that rearranging parts of an invention involves only routine skill in the art wherein such modification does not interfere with the functionality of the claimed invention or does not provide additional incentive to do so. In this instance, relocating the threaded screw section on the transmitting member would have provided stronger retention on the polishing pad so that the top surface of the transmitting member adjustably becomes flush with the polishing pad.
Regarding claims 6 and 10, Wiswesser in view of Yang discloses each and every limitation set forth in claims 5 and 9. Furthermore, Wiswesser discloses a polishing table to which the polishing pad is attached; and a polishing head configured to be attached to the substrate. (Fig 1)
Regarding claim 13, Wiswesser in view of Yang discloses each and every limitation set forth in claim 1. Furthermore, Wiswesser discloses the lower surface of the light transmitting member does not extend beyond a lower surface of the polishing pad.  (Fig 5)
Regarding claim 14, Wiswesser in view of Yang discloses each and every limitation set forth in claim 6.   Furthermore, Wiswesser discloses the polishing head is configured to move the substrate relative to the polishing pad. (operation of the device disclosed by Wiswesser , Fig 1)
Regarding claim 15,  Wiswesser in view of Yang discloses each and every limitation set forth in claim 6. Furthermore, Wiswesser discloses in an alternative embodiment the lower surface of the light transmitting member contacts a top surface of the polishing table. (window 36 positioning on portion 20 of the polishing table, Fig 4a in order to add further support to the window during polishing process)
Regarding claim 17, Wiswesser in view of Yang discloses each and every limitation set forth in claim 1. Furthermore, Wiswesser discloses the light transmitting member is substantially transparent with ( The optical plug being transparent capable of transmitting at least a wavelength of incident light )
Regarding claim 18, Wiswesser in view of Yang discloses each and every limitation set forth in claim 1. However, Wiswesser in view of Yang does not disclose a material of the light transmitting member is one of a polycarbonate resin, an acrylic resin, a polyvinyl chloride resin, a polystyrene resin, a polyurethane resin, and a polyester resin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a material of the light transmitting member is one of a polycarbonate resin, an acrylic resin, a polyvinyl chloride resin, a polystyrene resin, a polyurethane resin, and a polyester resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 19, Wiswesser in view of Yang discloses each and every limitation set forth in claim 5. Furthermore, Wiswesser discloses the polishing table to which the polishing pad is attached (polishing table, Fig 1 ), wherein the polishing table includes a table opening upon which the light transmitting member is positioned, the light transmitting member having a diameter larger than a diameter of the table opening.  (openings in communication with the window element and further down having a larger diameter, Fig 1)
Regarding claim 7, Wiswesser discloses a surface facing a substrate (window element 36 having a surface facing a substrate, Fig 1); wherein the light transmitting member is capable of measuring a progress of polishing of the substrate while polishing the substrate (due to transparency of the window element 36 it is capable of transmitting measurements, Fig 1), the light transmitting member is configured to transmit incident light for measuring the progress of the polishing of the substrate and reflected light generated by reflection of the incident light on a polished surface of the substrate (by means of elements 34 and 32 and respective control system, Fig 1), the light transmitting member has a truncated conical shape in which a cross-sectional area thereof in a plane parallel to the surface facing the substrate gradually increases from a bottom surface of the transmitting member to a top (Fig 6 wherein the bottom surface has been interpreted as portion facing element 14), and the lower surface of the light transmitting member is flush with a bottom surface of the polishing pad.  (Fig 6 wherein the lower surface is flush with bottom surface of the polishing pad)
However, Wiswesser does not disclose the light transmitting member is detachably attached to a polishing pad of a polishing apparatus.
Yang teaches a window incorporated in an opening of a polishing surface having threaded outer portion. (portion 192 , Figs 6-7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated a detachable light transmitting member as taught by Yang in order to provide an easy to deploy and easy to remove and replace window in the polishing pad/platen. (Paragraph 0007)
Regarding claim 8,  Wiswesser in view of Yang discloses each and every limitation set forth in claim 7. Furthermore, Yang discloses a surface of the light transmitting member is formed with a recess to insert a tip if a tool for attaching the light transmitting member. (slot 194, Fig 6 )
However, Yang in view of Konno fails to disclose the surface facing the substrate is formed with the recess.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the surface facing the substrate is formed with the recess, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 9, Wiswesser in view of Yang discloses each and every limitation set forth in claim 7. Furthermore, Wiswesser discloses a polishing pad for a substrate polishing apparatus (pad 22, Fig 1), polishing pad comprising the light transmitting member according to claim 7, a hole corresponding to the truncated conical shape of the light transmitting member (hole associated with the window 36 , Fig 6)
However, Wiswesser in view of Yang does not disclose wherein the hole is shaped such that an area of the hole in a plane parallel to a polishing surface of the polishing pad gradually increases to the polishing surface of the polishing pad. It would have been an obvious matter of design choice to have incorporated a transmitting member and a hole such that the hole is shaped such that an area of the hole in a plane parallel to a polishing surface of the polishing pad gradually increases to the polishing surface of the polishing pad, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claim 11-12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US2003143925 in view of Wiswesser, US6716085.
Regarding claim 11, Yang discloses a screw hole for attaching to a screw thread formed on a light transmitting member or a hole shaped such that an area of the hole in a plane parallel to a polishing surface of the polishing pad gradually increases to the polishing surface (due to incorporation of the recitation "or" the claim has been interpreted under broadest reasonable interpretation which Fig 7 of Yang depicts a pad 178 comprising a screw hole for attaching element 191) wherein the light transmitting member is detachably attached to the polishing pad in the screw hole or the hole through the polishing surface of the polishing pad. (Fig 5)
However, Yang does not disclose a bottom surface of the polishing pad is flush with a lowermost surface of the light transmitting member and a top surface of the polishing pad is flush with an uppermost surface of the light transmitting member facing the substrate. 
Wiswesser teaches a window 36 having a particular size wherein a bottom surface of the polishing pad is flush with a lowermost surface of the light transmitting member and a top surface of the polishing pad is flush with an uppermost surface of the light transmitting member facing the substrate. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have  modified the transmitting member disclosed by Yang to have 
Regarding claim 12, Yang in view of Wiswesser discloses each and every limitation set forth in claim 11. Furthermore, Yang discloses a polishing table to which the polishing pad is attached; and a polishing head provided to face the polishing table and configured to be attached to the substrate. (Fig 2)
Regarding claim 16,  Yang in view of Wiswesser discloses each and every limitation set forth in claim 12. Furthermore, Wiswesser teaches in an alternative embodiment the lower surface of the light transmitting member contacts a top surface of the polishing table. (window 36 positioning on portion 20 of the polishing table, Fig 4a in order to add further support to the window during polishing process)
Regarding claim 20, Yang in view of Wiswesser discloses each and every limitation set forth in claim 11.  Furthermore, Wiswesser teaches a polishing table to which the polishing pad is attached, wherein the polishing table includes a table opening upon which the light transmitting member is positioned, the light transmitting member having a diameter larger than a diameter of the table opening. (Fig 1)
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1, 7, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wiswesser, US6716085 in view of Yang, US2003143925.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723